FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN DARNELL EDWARDS,                           No. 10-55463

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02584-GAF-AN

  v.
                                                 MEMORANDUM *
CALIFORNIA STATE PRISON LOS
ANGELES COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Brian Darnell Edwards, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to serve

the complaint. We have jurisdiction under 28 U.S.C. § 1291. The record reflects


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that the district court failed to screen this case as required by 28 U.S.C. §§ 1915A

and 1915(e)(2)(B). We therefore vacate and remand with instructions to screen the

complaint.

      If on remand the district court determines that Edwards’ claims are sufficient

to satisfy the screening requirements, then the court should proceed to order

service of process in accordance with 28 U.S.C. § 1915(d) and Federal Rule of

Civil Procedure 4(c)(3).

      Edwards shall bear his own costs on appeal.

      VACATED and REMANDED.




                                          2                                     10-55463